           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JOENSBORO DIVISION

MARK BUTLER                                               PLAINTIFF
#888111

v.                     No. 3:19-cv-256-DPM

MARTY BOYDE, Sheriff, Craighead
County; KEITH BOWWERS, Captain,
Craighead County Detention Center;
and BROWN, Maintenance Supervisor,
Craighead County Detention Center                     DEFENDANTS

                           JUDGMENT
     Butler's complaint is dismissed without prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
